In The
Court of Appeals
Sixth Appellate District of Texas at Texarkana

______________________________

No. 06-05-00043-CR
______________________________


ORIAN LEE SCOTT, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee


                                              

On Appeal from the 6th Judicial District Court
Lamar County, Texas
Trial Court No. 20464


                                                 



Before Morriss, C.J., Ross and Carter, JJ.
Memorandum Opinion by Justice Carter


MEMORANDUM OPINION

            Orian Lee Scott appeals from his convictions on three counts of inducing a sexual
performance by a child, three counts of producing or promoting a sexual performance by a child, and
three counts of possession of child pornography.  The trial court stacked the jury's recommended
sentences for each conviction, resulting in a total prison term of 100 years.  The cases have been
appealed separately, but have been briefed together.
            Because the briefs and arguments raised therein are identical in all three appeals, for the
reasons stated in Scott v. State, No. 06-05-00041-CR, we likewise resolve the issues in this appeal. 
Because the State produced legally insufficient evidence that Scott "induced" the sexual conduct as
contemplated by Tex. Pen. Code Ann. § 43.25(b) (Vernon Supp. 2004–2005), we reverse and
render a judgment of acquittal with respect to the convictions for inducing a sexual performance of
a child.  Since we have determined there was harm associated with the trial court's error in failing
to sever Counts III to which Scott pled guilty and which were subject to mandatory rather than
discretionary severance, we reverse and remand the matter for a new trial on Counts II concerning
production or promotion of a sexual performance and a new punishment hearing on Counts III to
which Scott pled "guilty."  See Tex. Code Crim. Proc. Ann. art. 26.14 (Vernon 1989), art. 44.29(b)
(Vernon Supp. 2004–2005); Wheat v. State, 160 S.W.3d 631, 634 (Tex. App.—Waco 2005, no pet.).



                                                                        Jack Carter
                                                                        Justice
 
Date Submitted:          July 13, 2005
Date Decided:             September 8, 2005

Do Not Publish